DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgment is made of the amendment filed on 5/9/2022 which amended claims 10-12, 21, 27-28, 30, and 31, cancelled claims 26 and 32-34, and added new claims 35-38. Claims 10-15, 18, 21-24, 27-31, and 35-38 are currently pending.  


Allowable Subject Matter
Claims 10-15, 18, 21-24, 27-31, and 35-38 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 10, the prior art of record, either alone or in combination, fails to teach or render obvious supplying a first coolant to the mounted portion and a second coolant to the mirror, respectively; detecting a temperature of the first coolant and a temperature of the second coolant; transmitting data in relation to the temperature of the first coolant to a first processor and data in relation to the temperature of the second coolant to a second processor separated from the first processor; controlling a flow rate of the first coolant passing through the mounted portion of the first optic assembly by adjusting an open ratio of a first valve, wherein the open ratio of the first valve gradually increases in a first period of time and is fixed in a second period of time after the end of the first period of time, wherein the first period of time is determined according to historical data relating to a temperature of the mounted portion in one or more previously conducted processes; controlling a flow rate of the second coolant passing through the mirror by adjusting an open ratio of a second valve separated from the first valve. These limitations in combination with the other limitations of claim 10 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Nagai et al. (WO2019/146064, Nagai hereinafter; US PGPub 2020/0301285 used as a translation) discloses transmitting a main pulse laser to a zone of excitation through a first optic assembly (Figs. 1-3, 5, paras. [0051]-[0054], [0056], the EUV light generation apparatus 1 includes a laser beam traveling direction control unit 34 that includes an optical element for defining the direction of the main pulse laser beam, a window 21, and a beam condensing mirror 22. The laser beam is provided to the plasma generation region 25); supplying a coolant to an optic, the optic comprising a mounted portion and a mirror over the mounted portion (Figs. 1-3, 5, paras. [0056], [0060]-[0064], [0081], a cooling medium flow is introduced to the base of condensing mirror 23); controlling a flow rate of the coolant passing through the mounted portion of the optic by adjusting a flow rate (Figs. 1-6, paras. [0060]-[0064], [0109], [0115], [0117], [0123], a control unit 630 controls the flow of the cooling medium through the mirror base 23a), wherein the flow rate gradually increases in a first period of time and is fixed in a second period of time after the end of the first period of time (Figs. 1-6, paras. [0117]-[0123], the flow rate of the cooling medium to the mirror is increased when the temperature is greater than the upper limit, and the flow rate is maintained when the temperature is between the lower limit and the upper limit. The control unit repeats the processing according to the steps of the flowchart Fig. 6A such that after the time period in which the temperature is increased, the flow rate is maintained (“control unit 670 returns the processing to S1 without controlling the chiller 67a,” para. [0119])); generating a droplet of a target material in the zone of excitation (Figs. 1-3, 5, para. [0053], a target supply unit 26 supplies the target 27 to the plasma generation region 25); and exciting the droplet of the target material into plasma with the main pulse laser in the zone of excitation (Figs. 1-3, 5, para. [0053], the pulse of the laser beam 333 irradiates the target 27 at plasma generation region 25 to produce a plasma). However, Nagai does not describe wherein the first optic assembly comprises a mounted portion and a mirror in contact with the mounted portion, controlling the flow rate by adjusting an open ratio of a valve, wherein the first period of time is determined according to historical data relating to a temperature of the mounted portion in one or more previously conducted processes. Nagai further does not describe or render obvious supplying a first coolant to the mounted portion and a second coolant to the mirror, respectively and transmitting data in relation to the temperature of the first coolant to a first processor and data in relation to the temperature of the second coolant to a second processor separated from the first processor.
Kawasuji et al. (US PGPub 2014/0246187) discloses supplying a coolant to the first optic assembly, which transmits a main pulse laser to a zone of excitation through a first optic assembly, wherein the first optic assembly comprises a mounted portion and a mirror over the mounted portion (Figs. 1, 2, 3, 5, paras. [0042], [0046], [0047], [0052]-[0060], [0094], [0099], [0103], the laser apparatus 1 of the EUV light generation apparatus 1 includes the laser beam direction control unit 34, having holders 106 for each of the second optical element 342, third optical element 232, and fourth optical element 345 and holders 103 for mirrors in pre-amplifier 302, main amplifier 303s 304, mirrors 305, and mirror 341. The optical elements 221, 222, 342, 343, 345, 305, and 341 are reflectors. The temperatures for the elements in the beam direction control unit 34 and laser beam focusing optical system 22 are controlled by supplying cooling water to the holders 103, 106. The laser beam direction control unit 34 guides the laser beam 31 to laser beam focusing system 22, which directs the laser beam 33 to strike at least one target 27 at the plasma generation region 25), but Kawasuji does not teach or render obvious supplying a first coolant to the mounted portion and a second coolant to the mirror, respectively and transmitting data in relation to the temperature of the first coolant to a first processor and data in relation to the temperature of the second coolant to a second processor separated from the first processor and controlling a flow rate of the first coolant passing through the mounted portion by adjusting an open ratio of a first valve, wherein the first period of time is determined according to historical data relating to a temperature of the mounted portion in one or more previously conducted processes.
Masaki et al. (US PGPub 2003/0179377) discloses controlling a flow rate of the coolant passing through the mounted portion by adjusting an open ratio of a valve (Figs. 1-3, 6, 10, 13, paras. [0093]-[0096], cooling water is controlled to a predetermined flow rate of the low temperature cooling water by controlling the opening/closing angle of the valve 8 (or the open ratio of the valve)), wherein the open ratio of the valve gradually increases (Figs. 1-3, 6, 10, 13, paras. [0053], [0093]-[0096], increasing the valve angle increases the low temperature cooling water 10a), wherein the first period of time is determined according to historical data relating to a temperature of the mounted portion in one or more previously conducted processes (Figs. 1-3, 6, 8-13, paras. [0053], [0057], [0059]-[0066], [0068], [0069], [0076]-[0079], [0094]-[0096], the control data management database 11 includes data of the temperature of the mirror acquired in advance during exposure processing and stored in the database 111 to control the temperature adjustment system control parameters over time to cool the mirror). Masaki does not describe or render obvious supplying a first coolant to the mounted portion and a second coolant to the mirror, respectively and transmitting data in relation to the temperature of the first coolant to a first processor and data in relation to the temperature of the second coolant to a second processor separated from the first processor.
Regarding claim 21, the prior art of record, either alone or in combination, fails to teach or render obvious supplying a first coolant to the mounted portion and a second coolant to the mirror; detecting a flow rate of the first coolant and a flow rate of the second coolant; transmitting data in relation to the flow rate of the first coolant to a first processor and data in relation to the flow rate of the second coolant to a second processor separated from the first processor; controlling a flow rate of the first coolant passing through the mounted portion by adjusting an open ratio of a first valve, wherein the open ratio of the first valve increases in a first period of time and is fixed in a second period of time after the end of the first period of time. These limitations in combination with the other limitations of claim 21 render the claim non-obvious over the prior art of record.
Regarding claim 30, the prior art of record, either alone or in combination, fails to teach or render obvious a coolant supplying module connected to the optic assembly and comprising a first valve for controlling a flow rate of a first coolant supplied into the mounted portion of the optic assembly and a second valve for controlling a flow rate of a second coolant supplied into the mirror of the optic assembly; a first senor and a second sensor configured to produce data in relation to the flow rate of the first coolant and data in relation to the flow rate of the second coolant, respectively; a controller module electrically connected to the first valve and configured to control an open ratio of the first valve according to the data in relation to the flow rate of the first coolant, wherein the open ratio of the first valve gradually increases in a first period of time and is fixed in a second period of time after an end of the first period of time; a first processor and a second processor electrically connecting the first sensor and the second sensor to the controller module, respectively, wherein the first processor is configured to transfer the data in relation to the flow rate of the first coolant to the controller module and the second processor is configured to transfer the data in relation to the flow rate of the second coolant to the controller module. These limitations in combination with the other limitations of claim 30 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Nagai discloses a lithography method (Figs. 1-8), comprising: emitting a pre-pulse laser and a main pulse laser by a laser generator (Figs. 1-3, 5, paras. [0052]-[0053], the target 27 is irradiated with a plurality of pulses in the pulse laser beam 33 emitted by laser apparatus 3); directing the pre-pulse laser and the main pulse laser to a zone of excitation through a first optic assembly (Figs. 1-3, 5, paras. [0051]-[0054], [0056], the EUV light generation apparatus 1 includes a laser beam traveling direction control unit 34 that includes an optical element for defining the direction of the main pulse laser beam, a window 21, and a beam condensing mirror 22. The laser beam is provided to the plasma generation region 25), supplying a first coolant to a mounted portion having a mirror over the mounted portion (Figs. 1-3, 5, paras. [0056], [0060]-[0064], [0081], a cooling medium flow is introduced to the base of condensing mirror 23); controlling the flow rate of the first coolant passing through the mounted portion by adjusting a flow rate (Figs. 1-6, paras. [0060]-[0064], [0109], [0115], [0117], [0123], a control unit 630 controls the flow of the cooling medium through the mirror base 23a), wherein the flow rate increases in a first period of time and is fixed in a second period of time after the end of the first period of time (Figs. 1-6, paras. [0117]-[0123], the flow rate of the cooling medium to the mirror is increased when the temperature is greater than the upper limit, and the flow rate is maintained when the temperature is between the lower limit and the upper limit. The control unit repeats the processing according to the steps of the flowchart Fig. 6A such that after the time period in which the temperature is increased, the flow rate is maintained (“control unit 670 returns the processing to S1 without controlling the chiller 67a,” para. [0119])); generating a droplet of a target material in the zone of excitation (Figs. 1-3, 5, para. [0053], a target supply unit 26 supplies the target 27 to the plasma generation region 25); and converting the droplet into plasma by the pre-pulse laser and the main pulse laser in the zone of excitation (Figs. 1-3, 5, para. [0053], the pulses of the laser beam 333 irradiates the target 27 at plasma generation region 25 to produce a plasma). Nagai does not describe or render obvious wherein the first optic assembly comprises a mounted portion and a mirror over the mounted portion, supplying a second coolant to the mirror, detecting a flow rate of the first coolant and a flow rate of the second coolant; transmitting data in relation to the flow rate of the first coolant to a first processor and data in relation to the flow rate of the second coolant to a second processor separated from the first processor, and wherein the flow rate is controlled by adjusting an open ratio of a first valve. 
Kawasuji discloses directing the laser to a zone of excitation through a first optic assembly, wherein the first optic assembly comprises a mounted portion and a mirror over the mounted portion and supplying a coolant to the mounted portion (Figs. 1, 2, 3, 5, paras. [0042], [0046], [0047], [0052]-[0060], [0094], [0099], [0103], the laser apparatus 1 of the EUV light generation apparatus 1 includes the laser beam direction control unit 34, having holders 106 for each of the second optical element 342, third optical element 232, and fourth optical element 345 and holders 103 for mirrors in pre-amplifier 302, main amplifier 303s 304, mirrors 305, and mirror 341. The optical elements 221, 222, 342, 343, 345, 305, and 341 are reflectors. The temperatures for the elements in the beam direction control unit 34 and laser beam focusing optical system 22 are controlled by supplying cooling water to the holders 103, 106. The laser beam direction control unit 34 guides the laser beam 31 to laser beam focusing system 22, which directs the laser beam 33 to strike at least one target 27 at the plasma generation region 25). A second embodiment of Kawasuji discloses detecting a flow rate of a first coolant (Figs. 3, 5, 15, paras. [0066], [0077], [0088], [0100], [0102], flowmeters 926A, 966A, 966B detect the flow rates of cooling water in the respective pipes) and transmitting data in relation to the flow rate of the first coolant to a first processor (Figs. 3, 5, and 15, paras. [0066], [0077], [0088], [0100], [0102], the flow rates measured by the flow meters 926A, 966A, 966B are transmitted to the corresponding controllers). Kawasuji does not describe or render obvious detecting a flow rate of the first coolant supplied to the mounted portion and a flow rate of the second coolant supplied to the mirror, and transmitting data in relation to the flow rate of the first coolant to a first processor and data in relation to the flow rate of the second coolant to a second processor separated from the first processor, and wherein the flow rate is controlled by adjusting an open ratio of a first valve.
Masaki discloses controlling a flow rate of the coolant passing through the mounted portion by adjusting an open ratio of a valve (Figs. 1-3, 6, 10, 13, paras. [0093]-[0096], cooling water is controlled to a predetermined flow rate of the low temperature cooling water by controlling the opening/closing angle of the valve 8 (or the open ratio of the valve)), wherein the open ratio of the valve increases in a first period of time (Figs. 1-3, 6, 10, 13, paras. [0053], [0093]-[0096], increasing the valve angle increases the low temperature cooling water 10a), but Masaki does not describe or render obvious supplying a second coolant to the mirror and transmitting data in relation to the flow rate of the second coolant to a second processor separated from a first processor and does not describe or render obvious a first processor and a second processor electrically connecting the first sensor and the second sensor to the controller module, respectively, wherein the first processor is configured to transfer the data in relation to the flow rate of the first coolant to the controller module and the second processor is configured to transfer the data in relation to the flow rate of the second coolant to the controller module.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882